Exhibit 10.5

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
this              day of             , 2013, by and among New Source Energy GP,
LLC, a Delaware limited liability company (the “General Partner”); New Source
Energy Partners L.P., a Delaware limited partnership (the “Partnership,” and
together with the General Partner, the “Companies” and each a “Company”); and
[DIRECTOR’S NAME] (“Indemnitee”). Each of the defined terms used in this
Agreement shall have the definition set forth in Section 14 of this Agreement.

WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies and the desire of the Companies to
attract and retain qualified individuals to serve as directors and officers, it
is reasonable, prudent and necessary for the Companies to indemnify and advance
expenses on behalf of the directors (including directors that also serve as
officers) of the General Partner to the extent permitted by applicable law so
that they will serve or continue to serve the Companies free from undue concern
regarding such risks;

WHEREAS, the Companies have requested that Indemnitee serve or continue to serve
as a director (and officer, as applicable) of the General Partner and may have
requested or may in the future request that Indemnitee serve one or more
Enterprises as a director or in other capacities;

WHEREAS, in order to induce Indemnitee to serve, or to continue to serve, as a
director of the General Partner, and to agree to serve, from time to time, as
any Company may request, in any other Corporate Status, the Companies are
executing this Agreement;

WHEREAS, Indemnitee is willing to serve as a director of the General Partner or
in any other Corporate Status on the condition that Indemnitee be so
indemnified;

WHEREAS, the indemnification provisions of this Agreement are a supplement to
and in furtherance of the Certificate of Limited Partnership of the Partnership,
as amended from time to time after the date hereof (the “Partnership
Certificate”), the First Amended and Restated Agreement of Limited Partnership
of the Partnership, as amended from time to time after the date hereof in
accordance with the terms thereof (the “Partnership Agreement”), the Certificate
of Formation of the General Partner, as amended from time to time after the date
hereof (the “General Partner Certificate”), and the Amended and Restated Limited
Liability Company Agreement of the General Partner, as amended from time to time
after the date hereof in accordance with the terms thereof (the “General Partner
Agreement” and, together with the Partnership Certificate, the Partnership
Agreement and the General Partner Certificate, the “Company Organizational
Documents”), any organizational documents of any other Enterprise (collectively,
the “Enterprise Organizational Documents”) and any resolutions adopted by the
Board of Directors (pursuant to the General Partner Agreement or the Partnership
Agreement) or similar governing body of any other Enterprise, and shall not be
deemed to be a substitute therefor nor to diminish or abrogate any rights of
Indemnitee thereunder; and

WHEREAS, to the extent Indemnitee is employed by a Sponsor Company, Indemnitee
may have certain rights to indemnification, advancement of expenses or insurance
provided by

 

- 1 -



--------------------------------------------------------------------------------

the Designating Partners (or their affiliates), which Indemnitee, the Companies
and the Designating Partners (or their affiliates) intend to be secondary to the
primary obligation of the Enterprise Entities to indemnify Indemnitee as
provided herein or as provided in the Company Organizational Documents or other
Enterprise Organizational Documents, with the Companies’ acknowledgement of and
agreement to the foregoing being a material condition to Indemnitee’s
willingness to serve as a director of the General Partner or in any other
Corporate Status.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Companies and Indemnitee do hereby covenant and agree as follows:

1. Services by Indemnitee. Indemnitee will serve or continue to serve as a
director of the General Partner (and an officer, if applicable), for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders Indemnitee’s
resignation or is removed in accordance with the General Partner Agreement.
Indemnitee may from time to time also agree to serve, as any Company may request
from time to time, in any other Corporate Status. Indemnitee and each Company
each acknowledge that they have entered into this Agreement as a means of
inducing Indemnitee to serve, or continue to serve, the Companies and any
Enterprise in such capacities. Indemnitee may at any time and for any reason
resign from such position or positions (subject to any other contractual
obligation or any obligation imposed by operation of law).

2. Indemnification—General. On the terms and subject to the conditions of this
Agreement, the Companies shall, to the fullest extent permitted under applicable
law and so long as Indemnitee has not engaged in Disabling Conduct, indemnify
Indemnitee with respect to, and hold Indemnitee harmless from and against, all
losses, liabilities, judgments, fines, penalties, costs, Expenses and other
amounts that Indemnitee reasonably incurs and that result from, arise in
connection with or are by reason of Indemnitee’s Corporate Status and shall
advance Expenses to Indemnitee. The obligations of the Companies under this
Agreement (a) are joint and several obligations of each Company, (b) shall
continue after such time as Indemnitee ceases to serve as a director of the
General Partner or in any other Corporate Status and (c) include, without
limitation, claims for monetary damages against Indemnitee in respect of any
actual or alleged liability or other loss of Indemnitee, to the fullest extent
permitted under applicable law as in existence on the date hereof (and to such
greater extent as applicable law may hereafter from time to time permit)
provided that Indemnitee has not engaged in Disabling Conduct. The other
provisions in this Agreement are provided in addition to and as a means of
furtherance and implementation of, and not in limitation of, the obligations
expressed in this Section 2.

3. Proceedings Other Than Proceedings by or in the Right of the Companies. If,
in connection with or by reason of Indemnitee’s Corporate Status, Indemnitee
was, is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of any of the Companies
to procure a judgment in its favor, the Companies shall, to the fullest extent
permitted under applicable law and so long as Indemnitee has not engaged in
Disabling Conduct, indemnify Indemnitee with respect to, and hold Indemnitee
harmless from and against, all Expenses, liabilities, judgments, penalties,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such
liabilities, judgments, penalties, fines and amounts paid in settlement)
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein.

 

- 2 -



--------------------------------------------------------------------------------

4. Proceedings by or in the Right of the Companies. If, by reason of
Indemnitee’s Corporate Status, Indemnitee was, is, or is threatened to be made,
a party to or a participant in any Proceeding by or in the right of any of the
Companies to procure a judgment in its favor, the Companies shall, to the
fullest extent permitted under applicable law and so long as Indemnitee has not
engaged in Disabling Conduct, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding;
provided, however, that indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged by a court of competent jurisdiction to be liable to
the applicable Company only if (and only to the extent that) the court in which
such Proceeding shall have been brought or is pending shall determine that,
despite such adjudication of liability and in view of all circumstances,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses
which the court shall deem proper.

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding (including,
without limitation, any Proceeding brought by or in the right of any Company),
the Companies shall, to the fullest extent permitted under applicable law and so
long as Indemnitee has not engaged in Disabling Conduct, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith. If Indemnitee is not wholly successful in defense of such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Companies shall, to the
fullest extent permitted under applicable law and so long as Indemnitee has not
engaged in Disabling Conduct, indemnify Indemnitee against all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection with
each successfully resolved claim, issue or matter. For purposes of this
Section 5 and without limitation, the termination of any claim, issue or matter
in such a Proceeding by dismissal, with or without prejudice, on substantive or
procedural grounds, shall be deemed to be a successful result as to such claim,
issue or matter.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by any of the Companies for some
or a portion of the Expenses, liabilities, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) incurred by
Indemnitee or on behalf of Indemnitee in connection with a Proceeding or any
claim, issue or matter therein, in whole or in part, the Companies shall, to the
fullest extent permitted under applicable law and so long as Indemnitee has not
engaged in Disabling Conduct, indemnify Indemnitee to the fullest extent to
which Indemnitee is entitled to such indemnification.

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

 

  (a)

The Companies shall, to the fullest extent permitted under applicable law and so
long as Indemnitee has not engaged in Disabling Conduct, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, any and all
Expenses and, if requested by Indemnitee, shall advance on an as-incurred basis

 

- 3 -



--------------------------------------------------------------------------------

  (as provided in Section 8 of this Agreement) such Expenses to Indemnitee,
which are reasonably incurred by Indemnitee in connection with any action or
proceeding or part thereof brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Companies under this Agreement, the Company
Organizational Documents or other Enterprise Organizational Document, or any
other agreement; or (ii) recovery under any director and officer liability
insurance policies maintained by any Company or other Enterprise.

 

  (b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the Companies shall, to the
fullest extent permitted under applicable law and so long as Indemnitee has not
engaged in Disabling Conduct, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, and the Companies will advance on an
as-incurred basis (as provided in Section 8 of this Agreement), all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith.

8. Advancement of Expenses. The Companies shall, to the fullest extent permitted
under applicable law, pay on a current and as-incurred basis all Expenses
incurred by Indemnitee in connection with any Proceeding in any way connected
with, resulting from or relating to Indemnitee’s Corporate Status. The
advancement of such Expenses shall be paid within ten (10) days after receipt by
any Company of a properly submitted written request for advancement from
Indemnitee pursuant to Section 9(c)(i) of this Agreement, without regard to
whether an Adverse Determination has been or may be made, except as contemplated
by the last sentence of Section 9(f) of this Agreement. Upon submission of a
request for advancement of Expenses pursuant to Section 9(c) of this Agreement,
Indemnitee shall be entitled to advancement of Expenses as provided in this
Section 8, and such advancement of Expenses shall continue until such time (if
any) as there is a final non-appealable judicial determination that Indemnitee
is not entitled to indemnification or that Indemnitee engaged in Disabling
Conduct. Indemnitee shall repay all such amounts advanced if and to the extent
that it shall ultimately be determined in a decision by a court of competent
jurisdiction from which no appeal can be taken that Indemnitee is not entitled
to be indemnified by the Companies for such Expenses or that Indemnitee engaged
in Disabling Conduct. Such repayment obligation shall be unsecured and shall not
bear interest. The Companies shall not impose on Indemnitee additional
conditions to advancement or require from Indemnitee additional undertakings
regarding repayment, except as set forth in this Agreement.

9. Indemnification Procedures.

 

  (a)

Notice of Proceeding. Indemnitee agrees to notify the Companies promptly upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses hereunder. Any failure by
Indemnitee to notify any Company will relieve such Company of its advancement or
indemnification obligations under this Agreement only to the extent such Company
can establish that such omission to notify resulted in actual prejudice to it,
and the omission to notify such Company will, in any event, not relieve any

 

- 4 -



--------------------------------------------------------------------------------

  Company from any liability which it may have to indemnify Indemnitee or
advance Expenses to Indemnitee otherwise than under this Agreement. If, at the
time of receipt of any such notice, the Companies have director and officer
insurance policies in effect, the Companies will promptly notify the relevant
insurers in accordance with the procedures and requirements of such policies.

 

  (b) Defense; Settlement.

 

  (i) The Companies shall not, without the prior written consent of Indemnitee,
which may be provided or withheld in Indemnitee’s sole discretion, effect any
settlement of any Proceeding against Indemnitee, or any proceeding which could
have been brought against Indemnitee or which potentially or actually imposes
any cost, liability, exposure or burden on Indemnitee, unless such settlement
solely involves the payment of money or performance of any obligation by Persons
other than Indemnitee and includes an unconditional release of Indemnitee from
all liability on any matters that are the subject of such Proceeding and an
acknowledgment that Indemnitee denies all wrongdoing in connection with such
matters. The Companies shall not be obligated to indemnify Indemnitee for
amounts paid in settlement of a Proceeding against Indemnitee if such settlement
is effected by Indemnitee without the Companies’ prior written consent, which
consent shall not be unreasonably withheld.

 

  (ii) In any Proceeding in connection with which Indemnitee has submitted a
Company with a written request for advancement and/or indemnification of
Expenses pursuant to Section 9(c) of this Agreement, such Company shall be
entitled to assume the defense of such Proceeding, with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to Indemnitee of written notice of such Company’s election to do so. After
delivery of such notice, approval of such counsel by Indemnitee, and retention
of such counsel by such Company, Indemnitee shall nevertheless be entitled to
employ or continue to employ his own counsel in such Proceeding. Employment of
such counsel by Indemnitee shall be at the cost and expense of the Companies
unless and until the Companies shall have demonstrated to the reasonable
satisfaction of Indemnitee and Indemnitee’s counsel that there is no conflict of
interest between the Company and Indemnitee in such Proceeding, after which
time, further employment of such counsel by the Indemnitee shall be at the cost
and expense of Indemnitee.

 

  (c) Request for Advancement; Request for Indemnification.

 

  (i)

To obtain advancement of Expenses under this Agreement, Indemnitee shall submit
to the Companies a written request therefor, together with such invoices or
other supporting information as may be reasonably

 

- 5 -



--------------------------------------------------------------------------------

  requested by the Companies and reasonably available to Indemnitee, and, only
to the extent required by applicable law which cannot be waived, an unsecured
written undertaking to repay amounts advanced. The Companies shall make advance
payment of Expenses to Indemnitee no later than ten (10) days after receipt of
the written request for advancement (and each subsequent request for
advancement) by Indemnitee. If, at the time of receipt of any such written
request for advancement of Expenses, the Companies have director and officer
insurance policies in effect, the Companies will promptly notify the relevant
insurers in accordance with the procedures and requirements of such policies.

 

  (ii) To obtain indemnification under this Agreement, Indemnitee shall submit a
written request therefor. The time at which Indemnitee submits a written request
for indemnification shall be determined by the Indemnitee in the Indemnitee’s
sole discretion. Once Indemnitee submits such a written request for
indemnification (and only at such time that Indemnitee submits such a written
request for indemnification), a Determination shall thereafter be made, as
provided in and only to the extent required by Section 9(d) of this Agreement.
In no event shall a Determination be made, or required to be made, as a
condition to or otherwise in connection with any advancement of Expenses
pursuant to Section 8 and Section 9(c)(i) of this Agreement. If, at the time of
receipt of any such request for indemnification, the Companies have director and
officer insurance policies in effect, the Companies will promptly notify the
relevant insurers in accordance with the procedures and requirements of such
policies.

 

  (d) Determination. Any Determination shall be made within thirty (30) days
after receipt of Indemnitee’s written request for indemnification pursuant to
Section 9(c)(ii) (or in the case of a Determination to be made by Independent
Counsel within thirty (30) days of the selection of Independent Counsel) and
such Determination shall be made, subject to Section 9(g), in the specific case
as follows:

 

  (i) If a Potential Change in Control or a Change in Control shall have
occurred, by Independent Counsel (selected in accordance with Section 9(e)) in a
written opinion to the Board of Directors, a copy of which opinion shall be
delivered to Indemnitee, unless Indemnitee shall request that such Determination
be made by the Board of Directors, or a committee of the Board of Directors, in
which case the Determination shall be made by the Persons and in the manners
provided for in clauses (x) or (y) of Section 9(d)(ii) below; or

 

  (ii)

If a Potential Change in Control or a Change in Control shall not have occurred,
(x) by the Board of Directors by a majority vote of the Disinterested Directors
even though less than a quorum of the Board of Directors, (y) by a majority vote
of a committee consisting solely of one or more Disinterested Directors
designated to act in the matter by a majority

 

- 6 -



--------------------------------------------------------------------------------

  vote of all Disinterested Directors, even though less than a quorum of the
Board of Directors, or (z) if there are no Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee,
with Independent Counsel being selected by a vote of the Disinterested Directors
as set forth in clauses (x) or (y) of this Section 9(d)(ii), or if such vote is
not obtainable or such a committee of Disinterested Directors cannot be
established, by a majority vote of the Board of Directors.

 

     If a Determination is made that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
Determination. Indemnitee shall reasonably cooperate with the Persons making
such Determination, including providing to such Persons upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to the making of such Determination. Any Expenses incurred
by Indemnitee in so cooperating with the Persons making such Determination shall
be advanced and borne by the Companies (irrespective of the Determination as to
Indemnitee’s entitlement to indemnification), and each Company shall indemnify
and hold Indemnitee harmless therefrom.

 

  (e)

Independent Counsel. If a Potential Change in Control or a Change in Control
shall not have occurred and the Determination is to be made by Independent
Counsel, the Independent Counsel shall be selected by (i) a majority vote of the
Disinterested Directors, even though less than a quorum of the Board or (ii) if
there are no Disinterested Directors, a majority vote of the Board, and the
General Partner shall give written notice to Indemnitee, within ten (10) days
after receipt by the General Partner of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected. If a Potential Change in Control or a Change in Control shall have
occurred and the Determination is to be made by Independent Counsel, the
Independent Counsel shall be selected by Indemnitee, and Indemnitee shall give
written notice to the General Partner, within ten (10) days after submission of
Indemnitee’s request for indemnification, specifying the identity and address of
the Independent Counsel so selected (unless Indemnitee shall request that such
selection be made by (i) a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, or (ii) if there are no Disinterested
Directors, a majority vote of the Board, in which event the General Partner
shall give written notice to Indemnitee within ten (10) days after receipt of
Indemnitee’s request that such selection be made by a majority vote of the
Disinterested Directors or the Board, as applicable, specifying the identity and
address of the Independent Counsel so selected). In either event, (A) such
notice to Indemnitee or the General Partner, as the case may be, shall be
accompanied by a written affirmation of the Independent Counsel so selected that
it satisfies the requirements of the definition of “Independent Counsel” in
Section 14 of this Agreement and that it agrees to serve in such capacity and
(B) Indemnitee or the General Partner, as the case may be, may,

 

- 7 -



--------------------------------------------------------------------------------

  within seven (7) days after such written notice of selection shall have been
given, deliver to the General Partner or to Indemnitee, as the case may be, a
written objection to such selection. Any objection to the selection of
Independent Counsel pursuant to this Section 9(e) may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of the definition of “Independent Counsel” in Section 14 of this Agreement, and
the objection shall set forth with particularity the factual basis of such
assertion. If such written objection is timely made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court of
competent jurisdiction (a “Court”) has determined that such objection is without
merit. In the event of a timely written objection to a choice of Independent
Counsel, the party originally selecting the Independent Counsel shall have seven
(7) days to make an alternate selection of Independent Counsel and to give
written notice of such selection to the other party, after which time such other
party shall have five (5) days to make a written objection to such alternate
selection. If, within thirty (30) days after submission of Indemnitee’s request
for indemnification pursuant to Section 9(c)(ii), no Independent Counsel shall
have been selected and not objected to, either the General Partner or Indemnitee
may petition the Court for resolution of any objection that shall have been made
by the General Partner or Indemnitee to the other’s selection of Independent
Counsel or for the appointment as Independent Counsel of a Person selected by
the Court or by such other Person as the Court shall designate, and the Person
with respect to whom an objection is so resolved or the Person so appointed
shall act as Independent Counsel under Section 9(d). The Companies shall pay any
and all fees and expenses reasonably incurred by such Independent Counsel in
connection with acting pursuant to Section 9(d), and the Companies shall pay all
fees and expenses reasonably incurred incident to the procedures of this
Section 9(e), regardless of the manner in which such Independent Counsel was
selected or appointed. Upon the due commencement of any Proceeding or
arbitration pursuant to Section 9(f) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity,
pending final disposition of such Proceeding or arbitration and subject to the
applicable standards of professional conduct then prevailing.

 

  (f)

Consequences of Determination; Remedies of Indemnitee. The Companies shall be
bound by and shall have no right to challenge a Favorable Determination. If an
Adverse Determination is made, or if for any other reason the Companies do not
make timely indemnification payments or advances of Expenses, Indemnitee shall
have the right to commence a Proceeding before a Court to challenge such Adverse
Determination or to require the Companies to make such payments or advances (and
the Companies shall have the right to defend their position in such Proceeding
and to appeal any adverse judgment in such Proceeding). Indemnitee shall be
entitled to be indemnified for all Expenses incurred in connection with such a
Proceeding and to have such Expenses advanced by the Companies in accordance
with Section 8 of this Agreement. If Indemnitee fails to challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a final judgment of a Court

 

- 8 -



--------------------------------------------------------------------------------

  from which no appeal can be taken, then, to the extent and only to the extent
required by such Adverse Determination or final judgment, the Companies shall
not be obligated to indemnify Indemnitee under this Agreement.

 

  (g) Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination by
any Person, including a Court:

 

  (i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement, and the Enterprise or any other Person challenging such right
will have the burden of proof to overcome that presumption in connection with
any Determination contrary to that presumption;

 

  (ii) the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable Enterprise, or, with respect to
any criminal action or proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful, or that Indemnitee did not act
in accordance with any other applicable standard of conduct imposed by contract,
applicable law or otherwise;

 

  (iii) Indemnitee will be deemed to have acted in good faith if it is
determined by a majority of the board of directors or other governing body of
the applicable Enterprise or by Independent Counsel, as applicable, that
Indemnitee’s action is based on the records or books of account of the
applicable Enterprise, including financial statements, or on information
supplied to Indemnitee by the officers, employees, or committees of the board of
directors or other governing body of the applicable Enterprise, or on the advice
of legal counsel for the applicable Enterprise or on information or records
given in reports made to the applicable Enterprise by an independent certified
public accountant or by an appraiser or other expert or advisor selected by the
applicable Enterprise; and

 

  (iv) the knowledge and actions, or failure to act, of any director, officer,
manager, representative, agent or employee of any Enterprise or other relevant
enterprises will not be imputed to Indemnitee in a manner that limits or
otherwise adversely affects Indemnitee’s rights hereunder.

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

10. Insurance; Subrogation; Other Rights of Recovery, Etc.

 

  (a)

Each Company shall use its reasonable best efforts to purchase and maintain a
policy or policies of insurance with reputable insurance companies with A.M.

 

- 9 -



--------------------------------------------------------------------------------

  Best ratings of “A” or better, providing Indemnitee with coverage for any
liability asserted against, and incurred by, Indemnitee or on Indemnitee’s
behalf by reason of Indemnitee’s Corporate Status, or arising out of
Indemnitee’s status as such, whether or not any such Company would have the
power to indemnify Indemnitee against such liability. Such insurance policies
shall have coverage terms and policy limits at least as favorable to Indemnitee
as the insurance coverage provided to any other current or former officer or
director of the General Partner. If a Company has such insurance in effect at
the time it receives from Indemnitee any notice of the commencement of an
action, suit, proceeding or other claim, such Company shall give prompt notice
of the commencement of such action, suit, proceeding or other claim to the
insurers in accordance with the procedures set forth in the policy. The
Companies shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such action, suit, proceeding or other claim in accordance with the terms of
such policy, provided that the Companies shall not be liable to pay or advance
to Indemnitee any amounts otherwise indemnifiable under this Agreement or under
any other indemnification agreement if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise. The Companies shall continue to provide such insurance
coverage to Indemnitee for a period of at least six (6) years after Indemnitee
ceases to serve as a director or any other Corporate Status.

 

  (b) Subject to Section 10(d), in the event of any payment by any Company under
this Agreement, such Company shall be subrogated to the extent of such payment
to all of the rights of recovery of Indemnitee against any other Enterprise, and
Indemnitee hereby agrees, as a condition to obtaining any advancement or
indemnification from the Companies, to assign to such Company all of
Indemnitee’s rights to obtain from such other Enterprise such amounts to the
extent that they have been paid by such Company to or for the benefit of
Indemnitee as advancement or indemnification under this Agreement and are
adequate to indemnify Indemnitee with respect to the costs, Expenses or other
items to the full extent that Indemnitee is entitled to indemnification or other
payment hereunder; and Indemnitee will (upon request by the Companies) execute
all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable such Company to
bring suit or enforce such rights. In addition, if the General Partner, on
behalf of itself, pays or causes to be paid (including advancement of Expenses),
for any reason, any amounts otherwise indemnifiable or payable hereunder or
under any other indemnification agreement or arrangement (whether pursuant to
contract, Company Organizational Documents or other Enterprise Organizational
Documents or otherwise) with Indemnitee, then the Partnership shall fully
indemnify, reimburse and hold harmless the General Partner for all such payments
actually made by the General Partner.

 

  (c)

Each of the Companies hereby unconditionally and irrevocably waives,
relinquishes and releases, and covenants and agrees not to exercise (and to
cause

 

- 10 -



--------------------------------------------------------------------------------

  each of the other Enterprises not to exercise), any rights that such Company
or other Enterprise, as the case may be, may now have or hereafter acquire
against any Designating Partner (or former Designating Partner) or any of their
respective affiliates that arise from or relate to the existence, payment,
performance or enforcement of the Companies’ obligations under this Agreement or
under any other indemnification agreement or arrangement (whether pursuant to
contract, Company Organizational Documents or other Enterprise Organizational
Documents or otherwise) with any Person, including, without limitation, any
right of subrogation (whether pursuant to contract or common law),
reimbursement, exoneration, contribution or indemnification, or to be held
harmless, and any right to participate in any claim or remedy of Indemnitee
against any Designating Partner (or former Designating Partner) or any of their
respective affiliates, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from any Designating Partner (or former Designating
Partner) or any of their respective affiliates, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right.

 

  (d)

The Companies shall not be liable to pay or advance to Indemnitee any amounts
otherwise indemnifiable under this Agreement or under any other indemnification
agreement if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise;
provided, however, that (i) the Companies hereby agree on behalf of themselves
and each other Enterprise Entity, that, irrespective of whether Indemnitee is
employed by a Sponsor Company and therefore may have certain rights to
indemnification, advancement of expenses or insurance provided by the
Designating Partners or their affiliates, the Enterprise Entities are the
indemnitors of first resort under this Agreement, the Company Organizational
Documents or other Enterprise Organizational Documents or any other
indemnification agreement, arrangement or undertaking (i.e., the Enterprise
Entities’ obligations to Indemnitee under this Agreement or any other agreement
or undertaking to provide advancement of Expenses and indemnification to
Indemnitee are primary without regard to any rights Indemnitee may have to seek
or obtain indemnification or advancement of Expenses from any Designating
Partner or any of its affiliates other than an Enterprise Entity (or any former
Designating Partner or any of its affiliates other than an Enterprise Entity) or
from any insurance policy for the benefit of such Indemnitee (other than any
directors’ and officers’ insurance policy for the benefit of such Indemnitee
maintained or paid for by any Enterprise), and any obligation of any Designating
Partner (or any affiliate thereof other than any Enterprise) to provide
advancement or indemnification for all or any portion of the same Expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement) incurred by Indemnitee and any
rights of recovery of Indemnitee under any insurance policy for the benefit of
such Indemnitee (other than any directors’ and officers’

 

- 11 -



--------------------------------------------------------------------------------

  insurance policy for the benefit of such Indemnitee maintained or paid for by
any Enterprise) are secondary), and (ii) if any Designating Partner or any of
its affiliates other than an Enterprise Entity (or any former Designating
Partner or any of its affiliates other than an Enterprise Entity) pays or causes
to be paid, for any reason, or if Indemnitee collects under any insurance policy
for the benefit of such Indemnitee (other than any directors’ and officers’
insurance policy for the benefit of such Indemnitee maintained or paid for by
any Enterprise), any amounts otherwise payable or indemnifiable hereunder or
under any other indemnification agreement, arrangement or undertaking (whether
pursuant to contract, organizational document or otherwise) with Indemnitee,
then (x) such Designating Partner, former Designating Partner (or affiliate, as
the case may be) or insurer, as applicable, shall be fully subrogated to all
rights of Indemnitee with respect to such payment and (y) the Companies shall
fully indemnify, reimburse and hold harmless such Designating Partner, former
Designating Partner (or such affiliate) or insurer, as applicable, for all such
payments actually made by such Designating Partner, former Designating Partner
(or such affiliate) or insurer.

 

  (e) Subject to Section 10(d), the Companies’ obligation to indemnify or
advance Expenses hereunder to Indemnitee in respect of or relating to
Indemnitee’s Corporate Status shall be reduced by any amount Indemnitee has
actually received as payment of indemnification or advancement of Expenses from
such other Enterprise, except to the extent that such indemnification payments
and advance payment of Expenses when taken together with any such amount
actually received from other Enterprises or under director and officer insurance
policies maintained by one or more Enterprises are inadequate to fully pay all
costs, Expenses or other items to the full extent that Indemnitee is otherwise
entitled to indemnification or other payment hereunder.

 

  (f) Except for the rights set forth in Sections 10(c), 10(d) and 10(e) of this
Agreement, the rights to indemnification and advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time, whenever conferred or arising, be entitled under
applicable law, the Company Organizational Documents or other Enterprise
Organizational Documents or any other agreement, resolution of directors (or
similar governing body) of any Enterprise, or otherwise. Indemnitee’s rights
under this Agreement are present contractual rights that fully vest upon
Indemnitee’s first service as a director (and officer, if applicable) of the
General Partner. The Parties hereby agree that Sections 10(c), 10(d) and 10(e)
of this Agreement shall be deemed exclusive and shall be deemed to modify, amend
and clarify any right to indemnification or advancement provided to Indemnitee
under any other contract, agreement or document with any Enterprise relating to
advancement or indemnification.

 

  (g) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

- 12 -



--------------------------------------------------------------------------------

11. Employment Rights; Successors; Third Party Beneficiaries.

 

  (a) Nothing contained in this Agreement shall be construed as giving
Indemnitee any right to be, or to be retained, in the employment of any of the
Enterprise Entities. This Agreement shall continue in force as provided above
after Indemnitee has ceased to serve as a director of the General Partner or in
any other Corporate Status.

 

  (b) This Agreement shall be binding upon each of the Companies and their
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators.

 

  (c) The Designating Partners are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Companies’ obligations hereunder (including but not limited to the
obligations specified in Section 10 of this Agreement) as though a party
hereunder.

12. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

13. Exceptions to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by any Company,
Indemnitee shall not be entitled to indemnification or advancement of Expenses
under this Agreement with respect to any Proceeding initiated by Indemnitee
(other than a Proceeding by Indemnitee (i) to enforce Indemnitee’s rights under
this Agreement or (ii) to enforce any other rights of Indemnitee to
indemnification, advancement or contribution from the Companies under any other
contract, Company Organizational Document, Enterprise Organizational Document or
under statute or other law), unless the initiation of such Proceeding or making
of such claim shall have been approved by the Board of Directors of the General
Partner. In addition, notwithstanding any other provision of this Agreement to
the contrary, to the extent that Indemnitee is an officer of a Company or any
Enterprise, Indemnitee shall not be entitled to indemnification or advancement
of Expenses under this Agreement with respect to any Proceeding if it is
determined by a majority of the board of directors or other governing body of
the applicable Enterprise or by Independent Counsel, as applicable, that
Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Companies or any
such Enterprise.

 

- 13 -



--------------------------------------------------------------------------------

14. Definitions. For purposes of this Agreement:

 

  (a) “Adverse Determination” shall have the meaning set forth in the definition
of Determination.

 

  (b) “Beneficial Owner” shall have the meanings set forth in Rule 13d-3
promulgated under the Exchange Act as in effect on the date hereof.

 

  (c) “Board of Directors” or “Board” means the board of directors of the
General Partner.

 

  (d) “Change of Control” shall be deemed to have occurred with respect to the
General Partner or the Partnership if any change in control or similar event,
however denominated, shall occur under and as defined in the General Partner
Agreement.

 

  (e) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director or officer or in any
capacity for any Enterprise at the request of a Company.

 

  (f) “Designating Partners” means any of the Sponsors Companies, in each case
so long as an individual employed by a Sponsor Company, or any of their
respective affiliates, serves as a director of the General Partner or in any
other Corporate Status.

 

  (g) “Determination” means a determination that either (x) indemnification of
Indemnitee is proper in the circumstances because Indemnitee met a particular
standard of conduct (a “Favorable Determination”) or (y) indemnification of
Indemnitee is not proper in the circumstances because Indemnitee failed to meet
a particular standard of conduct (an “Adverse Determination”). An Adverse
Determination shall include the decision that a Determination was required in
connection with indemnification and the decision as to the applicable standard
of conduct.

 

  (h) “Disabling Conduct” means, with respect to Indemnitee, any act or omission
resulting from fraud, gross negligence, willful breach of any Company
Organizational Document or other Enterprise Organizational Document or a willful
illegal act (other than an act or omission treated as a criminal violation in a
foreign country that is not a criminal violation in the United States).

 

  (i) “Disinterested Director” means, with respect to any request by Indemnitee
for indemnification hereunder, a director of the General Partner who at the time
of the vote is not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

- 14 -



--------------------------------------------------------------------------------

  (j) “Enterprise” shall mean each of the Companies and their respective
subsidiaries and any other entity, constituent entity (including any constituent
of a constituent) absorbed in a consolidation or merger to which any Company (or
any of its subsidiaries) is a party, limited liability company, partnership,
joint venture, trust, employee benefit plan, or other enterprise of which
Indemnitee is or was serving at the request of a Company as a director, officer,
trustee, manager, venturer, proprietor, partner, member, employee, agent,
fiduciary or similar functionary.

 

  (k) “Enterprise Entity” means any Enterprise.

 

  (l) “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

  (m) “Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

  (n) “Expenses” shall mean all reasonable direct and indirect costs, fees and
expenses of any type or nature whatsoever and shall specifically include,
without limitation, all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and costs of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding, including, but not limited to, the
premium for appeal bonds, attachment bonds or similar bonds and all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses, and shall also specifically include, without limitation,
all reasonable attorneys’ fees and all other expenses incurred by or on behalf
of Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. “Expenses,” however, shall not include amounts paid
in settlement by Indemnitee or the amounts of judgments or fines against
Indemnitee.

 

  (o) “Favorable Determination” shall have the meaning set forth in the
definition of Determination.

 

  (p)

“Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of limited partnership, limited
liability company or corporation law, as applicable, and (b) is not, at such
time, or has not been in the three years prior to such time, retained to
represent: (i) any Enterprise or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnities under similar indemnification agreements),
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder or (iii) the Beneficial Owner,

 

- 15 -



--------------------------------------------------------------------------------

  directly or indirectly, of securities of any Company representing 5% or more
of the ownership interests or the voting power of such Company’s then
outstanding ownership interests or voting securities, respectively.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing any of the
Companies or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Companies agree to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto and to be jointly
and severally liable therefor.

 

  (q) “Person” means any individual, entity or group (within the meaning of Rule
13d-5 of the Exchange Act but excluding any employee benefit plan of such person
and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan).

 

  (r) “Potential Change in Control” shall be deemed to have occurred if (i) any
Person shall have announced publicly an intention to take actions to effect a
Change in Control, or commenced any action that, if successful, would reasonably
be expected to result in the occurrence of a Change in Control; (ii) the General
Partner enters into an agreement or arrangement on behalf of itself or the
Partnership, the consummation of which would result in the occurrence of a
Change in Control; or (iii) any other event occurs that the Board declares to be
a Potential Change of Control.

 

  (s) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened, pending or
completed proceeding, whether brought by or in the right of any Enterprise or
otherwise and whether civil, criminal, administrative or investigative in
nature, in which Indemnitee was, is, may be or will be involved as a party,
witness or otherwise, by reason of Indemnitee’s Corporate Status or by reason of
any action taken by Indemnitee or of any inaction on Indemnitee’s part while
acting as director (or officer, as applicable) of the General Partner or serving
any other Enterprise (in each case whether or not he is acting or serving in any
such capacity or has such status at the time any liability or expense is
incurred for which indemnification or advancement of Expenses can be provided
under this Agreement).

 

  (t) “Sponsor Companies” means New Source Energy Corporation, a Delaware
corporation, and any other entity that is an affiliate of New Source Energy
Corporation (other than the Companies).

15. Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

 

- 16 -



--------------------------------------------------------------------------------

16. Reliance. The Companies expressly confirm and agree that they have entered
into this Agreement and assumed the obligations imposed on each of them hereby
in order to induce Indemnitee to serve as a director (and officer, as
applicable) of the General Partner, and the Companies acknowledge that
Indemnitee is relying upon this Agreement in serving as a director (and officer,
as applicable) of the General Partner or in any other Corporate Status.

17. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

18. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been direct, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (a) If to Indemnitee to:

914 North Broadway, Suite 230

Oklahoma City, Oklahoma 73102

Attn: [DIRECTOR’S NAME]

 

  (b) If to any Company, to:

New Source Energy GP, LLC

914 North Broadway, Suite 230

Oklahoma City, Oklahoma 73102

Attn: Chief Executive Officer

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Companies and (b) in the case of a
change in address for notices to any Company, furnished by the Companies to
Indemnitee.

19. Contribution. To the fullest extent permitted under applicable law and so
long as Indemnitee has not engaged in Disabling Conduct, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Companies, in lieu of indemnifying Indemnitee, shall contribute
to the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement or for reasonably
incurred Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect
(i) the relative benefits received by the

 

- 17 -



--------------------------------------------------------------------------------

Companies and Indemnitee as a result of the event(s) or transaction(s) giving
cause to such Proceeding; or (ii) the relative fault of the Companies (and their
other directors, officers, employees and agents) and Indemnitee in connection
with such event(s) or transaction(s).

20. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Companies and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Court of Chancery of
the State of Delaware (the “Trial Court”), and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Trial Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Trial Court and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Trial Court
has been brought in an improper or otherwise inconvenient forum.

21. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

General Partner:     NEW SOURCE ENERGY GP, LLC     By:  

 

    Name:       Title:   Partnership:     NEW SOURCE ENERGY PARTNERS L.P.    
By:   New Source Energy GP, LLC, its general partner     By:  

 

    Name:       Title:      

 

Indemnitee:     Name:   [DIRECTOR’S NAME]

Signature Page to Director Indemnification Agreement—[DIRECTOR’S NAME]



--------------------------------------------------------------------------------

ANNEX A

Participating Directors

Phil Albert

David J. Chernicky

Kristian B. Kos

V. Bruce Thompson

Terry L. Toole